Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “removing the dispensing tap from the beverage bag”, there is insufficient antecedent basis for “the dispensing tap” in the claims.
Claim 11 recites the limitation “the dispensing opening”, there is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,479,968 (Novak).
In Re claim 19 Novak discloses a beverage siphoning apparatus comprising a siphon line (17) having an inlet portion (portion extending into reservoir 1) for receiving a beverage from a reservoir and an outlet portion (portion extending into bag 16) shaped to extend through a dispensing passage into a beverage bag (16) and form an air pocket in the beverage bag adjacent the dispensing spout (the siphon from Novak has the same basic structure as the applicant’s siphon and so is assumed to operate similarly), and a sealing device (sealing stopper shown in fixed dispensing spout of bag 16 in Figure 2) shaped to close the dispensing spout, when the dispensing tap is removed from the beverage bag, to prevent pressure release through the dispensing spout around the siphon line outlet portion during siphoning the sealing device having a bore shaped for receiving the outlet portion of the siphon line (dispensing line shown passing through the stopper in Figure 2 indicates a bore sized for said dispensing line). Statements from the preamble of the claim regarding the rigid container housing or the configuration of the dispensing spout and the tap are considered to be indications of intended use which do not further limit claim 19. Additionally, although the siphon apparatus is shown in Novak transporting liquid from a beverage bag into a reservoir, this type of siphon is inherently reversible and would operate to move liquid from the reservoir into the bag with no change in structure.
In Re claim 20 Novak discloses a rigid container housing for housing a beverage bag, the rigid container housing having an opening configured for supporting the dispensing spout with the dispensing passage extending to a housing exterior of the rigid container housing (rigid container 16b is shown in Figure 2 having an opening which would support a dispensing spout of the bag 16 located at the top portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of US PGPUb 2009/0159594 (Nielsen).
In Re claim 11 Novak as applied to claim 18 above discloses all the limitations and further discloses a beverage container including a rigid container housing (16b) for housing a beverage bag (16) having a dispensing spout (portion of bag through which siphon tube 17 passes) and wherein the rigid container housing has an opening (opening at top of container 16b through which line 17 passes) configured for supporting the dispensing spout.
Novak doesn’t disclose a dispensing tap.
Nielsen discloses a container for storing a beverage comprising a rigid container housing (102) which houses a bag (301), the bag having a dispensing spout (302) which is fitted with a dispensing tap (201), and the housing having an opening (101) which is configured to support the dispensing spout of the bag.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the Novak siphon could be advantageously used to move a beverage substance to or from the type of container taught by Nielsen.
In Re claim 13 Nielsen discloses a rigid container housing including a housing (102) forming an enclosed chamber having at least one interior corner (shown in Figure 4), and the beverage bag (301) is received in the enclosed chamber with the dispensing passage extending out the enclosed chamber (shown in Figure 4).
In Re claim 14 Nielsen discloses a rigid container comprising at least two portions releasably connected around the beverage bag to hold the beverage bag in the rigid container housing (Flaps 1102 shown in Figure 11).
Regarding claim 15 snap-fit connectors were old and well known in the art at the effective filing date of the invention. It would have been an obvious matter of design choice to connect the container portions of Nielsen using any known connector, since the substitution of one known element for another known element to achieve predictable results requires only ordinary skill in the art.
In Re claim 16 Novak discloses a tapered stopper (shown at the position where siphon 17 passes into bag 16).
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Nielsen and in further view of US PGPub 2017/0225862 (Schnabel).
In Re claim 17 Novak in view of Nielsen discloses all the limitations, but doesn’t disclose a window in the rigid container or a transparent bag.
Schnabel discloses a bag-in-box system having a window combined with a transparent bag which permits a user to observe a substance being dispensed (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide a rigid container having a window and a transparent bag, in order to permit a user to observe a product being dispensed. Limitations regarding the specific position of the window on the rigid container are considered to be a matter of obvious design choice, since the position of the window does not affect the siphoning operation.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPUb 2009/0274793 discloses a beverage siphoning operation in which a siphon tube is equipped with a stopper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753